Case 1:19-cv-00951-PAB-KLM Document 49 Filed 09/21/20 USDC Colorado Page 1 of 15




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                              Chief Judge Philip A. Brimmer

  Civil Action No. 19-cv-00951-PAB-KLM

  UNITED STATES OF AMERICA,

          Plaintiff,

  v.

  DAVID L. CANTLIFFE,
  PERRY M. WENTLING, as Trustee of the 630 S. SNOWMASS LAND TRUST,
  MARGI H. CANTLIFFE,
  MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC.,
  OCWEN LOAN SERVICING, LLC,
  COLORADO DEPARTMENT OF REVENUE, and
  BOULDER COUNTY, COLORADO,

          Defendants.


                                           ORDER


          This matter is before the Court on the United States’ Motion for Summary

  Judgment Against Defendant David L. Cantliffe [Docket No. 40]. Defendant did not

  respond to the motion. The Court has jurisdiction pursuant to 28 U.S.C. §§ 1340 and

  1345.

  I. BACKGROUND1

          In 2002, defendant David L. Cantliffe purchased a piece of real property (“the


          1
            Because defendant did not respond to the motion for summary judgment, the
  Court takes all supported statements of undisputed fact in the United States’ motion as
  true. See Reed v. Bennett, 312 F.3d 1190, 1195 (10th Cir. 2002) (“By failing to file a
  response within the time specified by the local rule, the nonmoving party waives the
  right to respond or to controvert the facts asserted in the summary judgment motion.
  The court should accept as true all material facts asserted and properly supported in
  the summary judgment motion.”).
Case 1:19-cv-00951-PAB-KLM Document 49 Filed 09/21/20 USDC Colorado Page 2 of 15




  Property”) located at 630 South Snowmass Circle, Superior, Colorado, 80027, for

  $623,348. Docket No. 40 at 7, ¶¶ 10-11. Cantlif fe took out two mortgages to pay for

  the property, the junior of which is fully paid. Id., ¶¶ 12-13. As of November 7, 2019,

  Cantliffe owed approximately $350,000 on the senior mortgage. Id., ¶ 13.

         In 2004, Cantliffe created the 630 S. Snowmass Land Trust (“the Trust”) and

  purported to transfer the Property to it, via quitclaim deed, for ten dollars. Id. at 8, ¶ 15.

  While the deed was recorded with Boulder County on April 28, 2005, the agreement

  purporting to establish the Trust was not. Id., ¶ 16. The trust agreement specifically

  stated that “[n]either this Agreement nor any summary of the contents hereof shall be

  placed on record in the county in which the Trust Property is located.” Id., ¶ 17.

  Cantliffe and his then-wife, Margi Cantliffe, were named as beneficiaries, and Cantliffe’s

  father-in-law, Perry M. Wentling, was named as the trustee. Id., ¶¶ 18-19. Mr.

  Wentling and Ms. Cantliffe have disclaimed any interest in the Property. Id. at 9, ¶ 22;

  id. at 11, ¶ 38. Mr. Wentling was never paid for his services as trustee and did not pay

  any expenses associated with the property. Id. at 9-10, ¶¶ 26-27

         The trust agreement gave the beneficiaries the right to “participate in the

  management and control of the Trust Property,” to direct the trustee “to convey or

  otherwise deal with the title to the Trust Property,” and the right to receive proceeds if

  the Property was sold, rented, or mortgaged. Id. at 9, ¶¶ 23-24. Cantliffe lived at the

  Property before purporting to transfer the Property to the Trust, and continued to live

  there after the transfer. Id. at 10, ¶ 29. Cantliffe, as opposed to the Trust, makes

  mortgage payments for the Property, pays property taxes, pays homeowners’



                                                2
Case 1:19-cv-00951-PAB-KLM Document 49 Filed 09/21/20 USDC Colorado Page 3 of 15




  association dues, and pays the electricity, gas, and water bills associated with the

  Property. Id. at 10-11, ¶¶ 30-33. Cantliffe has claimed a deduction on his personal tax

  returns for his mortgage interest in the Property, and has claimed a deduction for

  business use of his home office on the Property. Id. at 11, ¶¶ 34-35.

         Cantliffe filed individual income tax returns for the tax years 2005, 2006, 2007,

  2008, and 2010. Id. at 3, ¶ 1.2 However, Cantliffe did not pay the amounts in taxes that

  he owed. Id. at 4, ¶ 3. A delegate of the Secretary of the Treasury made assessments

  against Cantliffe for taxes, penalties, and interest. Id. As of January 31, 2020, Cantliffe

  owes $263,214 in delinquent taxes. Id. at 5, ¶ 6. The IRS notified Cantliffe that

  balances were due for each tax year and recorded a Notice of Federal Tax Lien

  (“NFTL”) with the Boulder County Recorder for each tax year at issue.. Id. at 5-6, ¶¶ 7-

  8. In addition, the IRS issued NFTLs for the Trust as Cantliffe’s nominee. Id. at 6, ¶ 9.

         On April 1, 2019, the United States filed this lawsuit against defendant Cantliffe,

  seeking judgment against Cantliffe for his unpaid federal income tax liabilities and a

  judgment determining that Cantliffe is the true owner of the Property. Docket No. 1 at

  10. The United States also seeks a decree of sale on the Property to enforce its tax

  liens. Id. at 12. On February 19, 2020, the United States filed this motion for summary

  judgment. Docket No. 40.

  II. LEGAL STANDARD

         While defendant did not respond to the government’s summary judgment



         2
          In 2011, Cantliffe submitted an amended return for the 2008 tax year. Docket
  No. 40 at 4, ¶ 4. The IRS made a reduction in amounts owed based on the new return.
  Id.

                                               3
Case 1:19-cv-00951-PAB-KLM Document 49 Filed 09/21/20 USDC Colorado Page 4 of 15




  motion, the Court “may not grant an unopposed motion for summary judgment unless

  the moving party has met its burden of production and demonstrates that it is legally

  entitled to judgment under Rule 56.” Altschwager v. Progressive Cas. Ins. Co., No. 18-

  cv-0280-WJM-MEH, 2019 WL 2515404, at *1 (D. Colo. June 18, 2019). Su mmary

  judgment is warranted under Federal Rule of Civil Procedure 56 when the “movant

  shows that there is no genuine dispute as to any material fact and the movant is entitled

  to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A disputed fact is “material” if

  under the relevant substantive law it is essential to proper disposition of the claim.

  Wright v. Abbott Labs., Inc., 259 F.3d 1226, 1231-32 (10th Cir. 2001). Only disputes

  over material facts can create a genuine issue for trial and preclude summary

  judgment. Faustin v. City & Cty. of Denver, 423 F.3d 1192, 1198 (10th Cir. 2005). An

  issue is “genuine” if the evidence is such that it might lead a reasonable jury to return a

  verdict for the nonmoving party. Allen v. Muskogee, 119 F.3d 837, 839 (10th Cir.

  1997).

  III. ANALYSIS

           The United States seeks judgment (1) against Cantliffe for the outstanding tax

  liabilities; (2) declaring that Cantliffe is the true owner of the property; and (3)

  foreclosing the United States’ liens on the subject property. See Docket No. 40.

           A. Outstanding Tax Liabilities

           “In any case where there has been a refusal or neglect to pay any tax,” the

  United States may file a civil action “to enforce the lien of the United States under this

  title with respect to such tax or liability or to subject any property, of whatever nature, of



                                                 4
Case 1:19-cv-00951-PAB-KLM Document 49 Filed 09/21/20 USDC Colorado Page 5 of 15




  the delinquent, or in which he has any right, title, or interest, to the payment of such tax

  or liability.” 26 U.S.C. § 7403(a). The United States seeks a judgment in its favor and

  against Cantliffe “in the amount of $263,214, as calculated through January 31,

  2020 . . . plus such additional interest and penalties as they may continue to accrue

  until paid in full, net any payments and credits according to proof.” Docket No. 40 at 13.

  The United States has submitted, with its summary judgment motion, Forms 4340 for

  each of the tax assessments at issue. See Docket Nos. 40-7; 40-8; 40-9; 40-10; and

  40-11 (Forms 4340 for tax years 2005-2008 and 2010).

         Forms 4340 are certificates of tax assessments and payments and are “routinely

  used to prove that tax assessment has in fact been made.” Guthrie v. Sawyer, 970

  F.2d 733, 737 (10th Cir. 1992). They are “presumptive proof of a valid assessment.”

  Id. “If a taxpayer does not present evidence indicating to the contrary, a district court

  may properly rely on the forms to conclude that valid assessments were made.” Id. at

  737-38. Here, Cantliffe has not provided evidence or made an argument indicating that

  the Forms 4340 are not proof of valid assessments. These forms, which “are sufficient

  evidence . . . that the notices and demand for payment of the liabilities were properly

  sent” to the taxpayer, United States v. Martens, No. 14-cv-01199-WYD-KMT, 2016 WL

  1212704, at *4 (D. Colo. Feb. 23, 2016), report and recommendation adopted, 2016

  WL 1182754 (D. Colo. Mar. 28, 2016), are accordingly presumed valid. The Court

  finds that the United States has demonstrated that it is entitled to judgment in its favor

  for Cantliffe’s outstanding tax liabilities for tax years 2005, 2006, 2007, 2008, and 2010.




                                               5
Case 1:19-cv-00951-PAB-KLM Document 49 Filed 09/21/20 USDC Colorado Page 6 of 15




         B. Ownership of the Property

         The United States seeks a lien on the subject Property based on the tax

  assessments issued against Cantliffe. “A valid tax lien attaches to any property owned

  by the taxpayer at the time the tax-deficiency assessment is made.” United States v.

  Ledford, No. 10-cv-01351-PAB-MEH, 2011 WL 7639794, at *6 (D. Colo. July 13, 2011),

  report and recommendation adopted by 2012 WL 1079552 (D. Colo. Mar. 30, 2012);

  see also 26 U.S.C. § 6321 (stating that delinquent tax amounts “shall be a lien in favor

  of the United States upon all property and rights to property, whether real or personal,

  belonging to such person.”). “‘[P]roperty’ and ‘rights to property’ may include ‘not only

  property and rights to property owned by the taxpayer but also property held by a third

  party if it is determined that the third party is holding the property as a nominee . . . of

  the delinquent taxpayer.’” Holman v. United States, 505 F.3d 1060, 1065 (10th Cir.

  2007) (quoting Spotts v. United States, 429 F.3d 248, 251 (6th Cir. 2005)). Thus, the

  Court must determine whether the Property is held by the Trust as a nominee of

  Cantliffe.

         When evaluating whether a piece of property is held in the name of a nominee,

  courts consider the following factors:

         (1) whether inadequate or no consideration was paid by the nominee; (2)
         whether the property was placed in the nominee's name in anticipation of
         a lawsuit or other liability while the transferor remains in control of the
         property; (3) whether there is a close relationship between the nominee
         and the transferor; (4) whether they failed to record the conveyance; (5)
         whether the transferor retained possession; and (6) whether the transferor
         continues to enjoy the benefits of the transferred property.

  Martens, 2016 WL 1212704, at *7. This test “attempts to discern whether a taxpayer



                                                6
Case 1:19-cv-00951-PAB-KLM Document 49 Filed 09/21/20 USDC Colorado Page 7 of 15




  has engaged in a sort of legal fiction, for federal tax purposes, by placing legal title to

  property in the hands of another while, in actuality, retaining all or some of the benefits

  of being the true owner.” Id. at *6 (quotation omitted).

         Here, the Trust paid little consideration – only ten dollars – for the Property.

  Docket No. 40 at 8, ¶ 15. The conveyance was not publicly recorded, id., ¶ 16, and, in

  fact, the trust agreement expressly provided that the conveyance not be recorded. Id.,

  ¶ 17. In addition, Cantliffe resides in the Property and makes the Property’s mortgage

  payments and property taxes and pays its HOA dues. Id. at 10-11, ¶¶ 29-32. Cantliffe

  also enjoys benefits from the Property, as he has claimed tax deductions for mortgage

  interest in and business use of the Property. Id. at 11, ¶¶ 34-35. Finally, it appears

  there is a close relationship between Cantliffe and the Trust; Cantliffe established the

  Trust and named himself and his then-wife as the sole beneficiaries. Id. at 8, ¶¶ 15, 18.

  Cantliffe maintained control over the Trust Property; the trust agreement provided that

  Cantliffe had the right to manage and control the Trust Property and to convey title of

  the Property, and also provided that Cantliffe would receive the proceeds of any sale of

  the Property. Id. at 9, ¶ 23. Further, because Ms. Cantliffe and Mr. Wentling

  disclaimed any interest in the Trust Property, Mr. Cantliffe has the sole interest in the

  Property. Id. at 9, ¶ 22; id. at 11, ¶ 38. Considering these factors, the Court finds that

  Cantliffe has retained many, if not all, of the benefits of being the true owner of the

  Property and finds that the Property was conveyed to the Trust as a nominee only. As

  a result, the Court finds that the tax liens against Cantliffe attach to the subject

  Property.



                                                7
Case 1:19-cv-00951-PAB-KLM Document 49 Filed 09/21/20 USDC Colorado Page 8 of 15




         C. Foreclosure

         The United States seeks an order foreclosing its liens on the Property. Docket

  No. 40 at 17. In an action to enforce a federal tax lien,

         The court shall, after the parties have been duly notified of the action,
         proceed to adjudicate all matters involved therein and finally determine
         the merits of all claims to and liens upon the property, and, in all cases
         where a claim or interest of the United States therein is established, may
         decree a sale of such property, by the proper officer of the court, and a
         distribution of the proceeds of such sale according to the findings of the
         court in respect to the interests of the parties and of the United States.

  26 U.S.C. § 7403(c). Here, the validity of the tax liabilities underlying the tax liens have

  been firmly established, and the Court has determined that the tax liens attach to the

  subject Property. As a result, the Court finds that the United States is entitled to

  foreclose on its tax liens and entitled to an order of foreclosure and judicial sale.

  IV. CONCLUSION

         For these reasons, it is

         ORDERED that United States’ Motion for Summary Judgment Against

  Defendant David L. Cantliffe [Docket No. 40] is GRANTED. It is further

         ORDERED that the Internal Revenue Service is authorized and directed under

  28 U.S.C. §§ 2001 and 2002 to of fer for public sale the parcel of real property located

  at 630 South Snowmass Circle, Superior, Colorado, 80027 to satisfy liens attached to

  the property, as follows:

         1. As described in the Complaint, Docket No. 1 at 3-6, ¶¶ 15-22, the IRS m ade

  valid assessments against defendant David L. Cantliffe for federal income taxes,

  interest, and penalties. These assessments gave rise to valid and subsisting federal



                                                8
Case 1:19-cv-00951-PAB-KLM Document 49 Filed 09/21/20 USDC Colorado Page 9 of 15




  tax liens on all of Mr. Cantliffe’s property and rights to property. Such liens are effective

  as of the dates of those assessments. The United States further protected its liens by

  filing Notices of Federal Tax Liens with the Boulder County Recorder’s Office, on the

  dates described in the Complaint. Id. at 7-9, ¶ ¶ 31-37. Pursuant to the United States’

  Motion, the Court has found that the liens have attached to the Property at issue here.

  To the extent the defendant 630 S. Snowmass Land Trust purports to hold title to the

  Property, it does so only as Mr. Cantliffe’s nominee.

          2. Section 7403, Title 26 of the United States Code entitles the United States to

  enforce its liens against the Property in order to apply the proceeds towards Mr.

  Cantliffe’s tax liabilities.

          3. Therefore, the federal tax liens for Mr. Cantliffe’s federal income tax liabilities

  for the 2005, 2006, 2007, 2008 and 2010 tax years (i.e., the liabilities described in the

  Complaint) are hereby foreclosed. The United States Marshal, his/her representative,

  or an Internal Revenue Service Property Appraisal and Liquidation Specialist (“PALS”)

  representative is authorized and directed under 28 U.S.C. §§ 2001 and 2002 to offer

  the Property for public sale free and clear of the right, title, and interest of all parties to

  this action, and any successors in interest or transferees of those parties. The United

  States may choose either the United States Marshal or a PALS representative to carry

  out the sale under this Order of Foreclosure and Judicial Sale, and shall make the

  arrangements for any sales as set forth in this Order. This Order of Foreclosure and

  Judicial Sale shall act as a special writ of execution and no further orders or process

  from the Court shall be required.

          4. The United States Marshal, his/her representative, or a PALS representative,

                                                 9
Case 1:19-cv-00951-PAB-KLM Document 49 Filed 09/21/20 USDC Colorado Page 10 of 15




   is authorized to have free access to the Property and to take all actions necessary to

   preserve the Property, including, without limitation, retaining a locksmith or other person

   to change or install locks or other security devices on any part thereof, until a deed

   thereto is delivered to the ultimate purchaser(s).

          5. The terms and conditions of the sale are as follows:

                 a. Except as otherwise stated herein, the sale of the Subject Property

   shall be by public auction to the highest bidder, free and clear of all liens and interests

   of parties to this action, with the proceeds of such sale to be distributed in accordance

   with the priority of the lienholders set forth in paragraph 10, below.

                 b. The sale shall be subject to all laws, ordinances, and governmental

   regulations (including building and zoning ordinances), affecting the premises, and

   easements and restrictions of record, if any.

                 c. The sale shall be held on the Property’s premises or at any other

   place in accordance with the provisions of 28 U.S.C. §§ 2001 and 2002, at a date and

   time announced by the United States Marshal, his/her representative, or a PALS

   representative.

                 d. Notice of the sale shall be published once a week for at least four

   consecutive weeks before the date fixed for the sale in at least one newspaper regularly

   issued and of general circulation in Boulder County, Colorado, and, at the discretion of

   the Marshal, his/her representative, or a PALS representative, by any other notice that it

   or its representative may deem appropriate. State or local law notice requirements for

   foreclosures or execution sales do not apply to the sale under federal law, and state or

   local law regarding redemption rights do not apply to this sale. The notice or notices of

                                                10
Case 1:19-cv-00951-PAB-KLM Document 49 Filed 09/21/20 USDC Colorado Page 11 of 15




   sale shall describe the Property and shall contain the material terms and conditions of

   sale in this Order of Foreclosure and Sale.

                 e. The minimum bid will be set by the Internal Revenue Service. If the

   minimum bid is not met or exceeded, the Marshal, his/her representative, or a PALS

   representative may, without further permission of this Court, and under the terms and

   conditions in this Order of Foreclosure and Judicial Sale, hold new public sales, if

   necessary, and reduce the minimum bid or sell to the highest bidder.

                 f. The successful bidder shall be required to deposit, at the time of

   sale with the Marshal, his/her representative, or a PALS representative, a minimum of

   10 percent of the bid, with the deposit to be made by a certified or cashier’s check

   payable to the United States District Court for the District of Colorado.

                 g. The balance of the purchase price of the Property in excess of

   the deposit shall be paid to the Marshal or a PALS representativ e (whichever person is

   conducting the sale) within 30 days after the date the bid is accepted, by a certified or

   cashier’s check payable to the United States District Court for the District of Colorado.

   If the successful bidder or bidders fails to fulfill this requirement, the deposit shall be

   forfeited and shall be applied to cover the expenses of the sale, including commissions

   due under 28 U.S.C. §1921(c), with any amount remaining to be applied first to the

   federal tax liabilities of David L. Cantliffe. The Property shall be again offered for sale

   under the terms and conditions of this Order of Foreclosure and Judicial Sale or, in the

   alternative, sold to the second-highest bidder. The United States may bid as a credit

   against its judgment without tender of cash.

                 h. The sale of the Property shall not be final until confirmed by this Court.

                                                 11
Case 1:19-cv-00951-PAB-KLM Document 49 Filed 09/21/20 USDC Colorado Page 12 of 15




   The Marshal or a PALS representative shall file a report of sale with the Court within 30

   days from the date of receipt of the balance of the purchase price.

                 i. Upon confirmation of the sale, the Marshal or PALS representative

   shall promptly execute and deliver a deed of judicial sale conveying the Subject

   Property to the purchaser or purchasers.

                 j. Upon confirmation of the sale, the interests of, liens against, or claims

   to the Property held or asserted by the United States and any other parties to this

   action or any successors in interest or transferees of those parties shall be discharged

   and extinguished. The sale is ordered pursuant to 28 U.S.C. § 2001. Redem ption

   rights under state or local law shall not apply to this sale under federal law.

                 k. Upon confirmation of the sale, the purchaser or purchasers are

   responsible for causing the transfer of the Property to be recorded in the property

   records for Boulder County.

          6. Until the Property is sold, David L. Cantliffe shall take all reasonable steps

   necessary to preserve the Property (including the preservation of all buildings,

   improvements, fixtures, and appurtenances thereon) including, without limitation,

   maintaining fire and casualty insurance policies on the Property. He shall keep current

   in paying real property taxes as they are assessed by Boulder County. He shall not

   commit waste against the Property, nor shall he cause or permit anyone else to do so.

   He shall not do anything that tends to reduce the value or marketability of the Property,

   nor shall he cause or permit anyone else to do so. He shall not record any instruments,

   publish any notice, or take any other action that may directly or indirectly tend to

   adversely affect the value of the Property or that may tend to deter or discourage

                                                12
Case 1:19-cv-00951-PAB-KLM Document 49 Filed 09/21/20 USDC Colorado Page 13 of 15




   potential bidders from participating in the public sale, nor shall he cause or permit

   anyone else to do so. Violation of this paragraph shall be deemed a contempt of Court

   and punishable as such.

          7. All persons occupying the Property shall leave and permanently vacate

   the Property no later than 15 days after the date of this Order, each taking with

   them his or her personal property (but leaving all improvements, buildings, fixtures, and

   appurtenances) when leaving and vacating. If any person fails or refuses to leave and

   vacate the Property by the time specified in this Order, the United States Marshals

   Service or its representative is authorized to take whatever action it deems appropriate

   to remove such person or persons from the premises, whether or not the sale of the

   Property is being conducted by a PALS representative. Such action may include, but is

   not limited to, the use of reasonable force, and to enter and remain on the premises

   including, but not limited to, the land and any structures thereon, for the purpose of

   executing this Order. The United States Marshal is further authorized and

   directed to arrest and/or evict from the premises any and all persons who obstruct,

   attempt to obstruct, or interfere or attempt to interfere in any way with the execution of

   this Order. If any person fails or refuses to remove his or her personal property from

   the Property by the time specified herein, the personal property remaining at the

   Property thereafter is deemed forfeited and abandoned, and the United States

   Marshals Service, its representative, or the PALS representative is authorized and

   directed to remove and dispose of it in any manner they see fit, including sale, in which

   case the proceeds of sale are to be applied first to the expenses of sale, and then to

   the tax liabilities at issue herein.

                                               13
Case 1:19-cv-00951-PAB-KLM Document 49 Filed 09/21/20 USDC Colorado Page 14 of 15




         8. Notwithstanding the terms of the immediately preceding paragraph, if, after

   the sale of the Property is confirmed by this Court, the Property remains occupied, a

   writ of assistance may, without further notice, be issued by the Clerk of Court pursuant

   to Rule 70 of the Federal Rules of Civil Procedure to compel delivery of possession of

   the Subject Property to the purchaser or purchasers thereof.

         9. If any person occupying the Property leaves or vacates prior to the deadline

   set forth in Paragraph 7, above, such person shall notify counsel for the United States

   no later than two business days prior to vacating the property of the date on which he or

   she is vacating the property. Notification shall be made by leaving a message for

   counsel for the United States, E. Carmen Ramirez, at (202) 616-2885.

         10. The U.S. Marshal, his/her representative, or a PALS representative, shall

   deposit the amount paid by the purchaser or purchasers into the registry of the Court.

   Upon appropriate motion for disbursement, the Court will disburse the funds in the

   following order of preference until these expenses and liens are satisfied, pursuant to a

   stipulation between the United States and other claimants (see Docket No. 39-1 at 5-6):

                a. the sales proceeds should be distributed f irst to the United States to

   the extent of its costs and expenses of the sale;

                b. any funds remaining should be distributed next to defendant Boulder

   County, Colorado to satisfy any unpaid property tax liens that may have arisen and

   become enforceable that are entitled to priority under 26 U.S.C. § 6323;

                c. any funds remaining should be distributed next to PHH Mortgage

   Corporation, as successor by merger to defendant Ocwen Loan Servicing, LLC

   (“Ocwen”) to satisfy the claims of Ocwen and defendant Mortgage Electronic

                                              14
Case 1:19-cv-00951-PAB-KLM Document 49 Filed 09/21/20 USDC Colorado Page 15 of 15




   Registration Systems, Inc. (“MERS”, with Ocwen, the “Mortgage Claimants”) subject to

   the caveat that, as discussed in the stipulation between the United States and other

   claimants, see Docket No. 39-1 at 5-7, ¶¶ 8(c) and 10, the United States and the

   Mortgage Claimants have not reached an agreement as to what extent, if any, the

   Mortgage Claimants are entitled to attorneys’ fees and costs;

                 d. any funds remaining should be distributed next to the United States,

   to be applied toward Mr. Cantliffe’s outstanding tax liabilities; and

                 e. any funds remaining should be distributed next to defendant Colorado

   Department of Revenue, to be applied towards certain judgments discussed in the

   stipulation. See Docket No. 39-1 at 4, ¶ 6. It is further

          ORDERED that, within 14 days of the entry of this order, the United States may

   have its costs by filing a proposed bill of costs with the Clerk of Court. It is further

          ORDERED that this case is closed.




          DATED September 21, 2020.

                                              BY THE COURT:


                                              ____________________________
                                              PHILIP A. BRIMMER
                                              Chief United States District Judge




                                                 15
